Citation Nr: 1729792	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-01 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an extension of a temporary total rating based on surgical or other treatment necessitating convalescence of post-operative status fracture left carponavicular bone with nonunion and posttraumatic arthritis beyond October 31, 2007, excluding the period from April 17, 2008 through July 31, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The August 2007 rating decision granted a temporary total rating for convalescence for the Veteran's left wrist disability effective July 17, 2007 through October 31, 2007 and assigned a 20 percent rating effective November 1, 2007.  Within one-year of notification of the August 2007 rating decision, the Veteran requested reestablishment of his temporary total rating.  A June 2008 rating decision denied extension of the temporary total convalescence rating.  A subsequent September 2013 rating decision assigned a temporary total convalescence rating effective April 17, 2008 through July 31, 2008, and a 20 percent rating was assigned effective August 1, 2008.  The September 2013 rating decision noted that the action was a partial grant of the benefit sought on appeal.  

In May 2010, the Veteran provided testimony at a videoconference hearing.  A transcript of the hearing is of record.

This issue was previously denied by the Board in November 2015.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, the parties agreed to an April 2017 Joint Motion for Partial Remand (Joint Motion).  They agreed that the Board's denial of the Veteran's claim seeking an extension of convalescence for a temporary total rating under 38 C.F.R. § 4.30, following left wrist surgery beyond October 31, 2007, excluding the period from April 17, 2008, through July 31, 2008, should be vacated and remanded.  The parties respectfully requested that the Court not disturb the part of the November 2015 Board decision denying entitlement to an extension of total disability rating for the left wrist surgery beyond July 31, 2008.  The Court granted the parties' Joint Motion, as reflected in an April 2017 Order.  


FINDING OF FACT

Following the July 17, 2007 surgery, from November 1, 2007 through April 16, 2008, the Veteran had considerable left wrist pain and discomfort and had not recovered or returned to a normal or healthy state. 


CONCLUSION OF LAW

The criteria for an extension from November 1, 2007 through April 16, 2008, for the temporary total rating based on post-surgical convalescence under 38 C.F.R. § 4.30  following surgery on July 17, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.30 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran seeks an extension of a temporary total convalescence rating for his left wrist disability pursuant to 38 C.F. R. § 4.30.  In this case, the Veteran was assigned a temporary total convalescence rating (100 percent) effective July 17, 2007 through October 31, 2007 and a 20 percent rating was resumed effective November 1, 2007.  The Veteran requested an extension of the benefits and a September 2013 rating decision assigned a temporary total convalescence rating effective April 17, 2008 through July 31, 2008, and a 20 percent rating was assigned effective August 1, 2008. 

A total rating (100 percent) will be assigned when it is established that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30. Extensions of 1, 2, or 3 months beyond the initial 3 months may be made for a total of six months, which has occurred in this case.  38 C.F.R. § 4.30 (b)(1).  Extensions of 1 or more months up to 6 months beyond this initial 6 month period may be made upon a determination that there exist severe postoperative residuals under Section 4.30(a)(2) or immobilization by cast under Section 4.30(a)(3).  38 C.F.R. 
§ 4.30(b)(2).

Private medical treatment records reflect that the Veteran underwent surgery on July 17, 2007 for his left wrist disability.  A private medical treatment record noted that the Veteran was to remain off work for three months for convalescence.  In accordance with the provisions of 38 C.F. R. § 4.30, the August 2007 rating decision assigned a temporary total convalescence rating effective July 17, 2007 through October 31, 2007, a period of three months, and a rating of 20 percent was resumed effective November 1, 2007.  Again, a temporary total convalescence rating was assigned effective April 17, 2008 through July 31, 2008, a period of three months.

The evidence of record shows that the Veteran returned to work in October 2007. However, he subsequently stated that he was unable to return to his duties as a mail handler due to residuals from his July 2007 surgery and was denied light duty from his former employer, United States Postal Service.  He stated that a February 2008 VA physician told him that he would need one year after surgery to recover from his July 2007 surgery. 

VA medical treatment records dated in February 2008 show that the Veteran reported pain in the left wrist after working.  The examining physician, Dr. Neal, indicated that he should be referred to "Ortho" for a hand consult.  A March 2008 VA medical treatment record shows that the Veteran requested a consult to "Ortho" for left wrist pain. 

A July 2, 2008 VA medical treatment record shows that the Veteran reported that he had not been able to work due to his wrist problems.  He was told that he could have more time off from work, but apparently this did not happen.  He stated that he worked for several years at a post office and was unable to perform his duties. 

An April 17, 2008 VA medical treatment record noted that the Veteran was seen for his left wrist and he continued to have pain in his left wrist.  He was noted as being presently back to "normal work."  On examination, there was no swelling, but tenderness around the plate.  He was able to make a fist, but his grip strength was weaker compared to the right side.  Sensation was normal.  Radiological examination indicated good placement of the plate according to X-rays.  There was fusion of all the bones and no evidence of loosening of the screws and good healing. The examining physician noted that the findings were discussed with the Veteran. The physician stated that the Veteran was given more time and by the end of July 2008, he would finish one year from the surgery.  It was noted that the Veteran was advised not to lift more than 20 pounds with his left hand and after July, he needed to be reassessed for grip strength. 

A July 14, 2008 VA medical treatment record shows that the Veteran was seen for follow up of his left wrist problem.  According to the Veteran, he stated that after he left the military, he became employed by the United States Postal Service in 1999. His job involved heavy lifting of mail bags.  The examining physician noted that he was initially evaluated on April 17, 2008, which was nine months following wrist fusion.  At that time, the physician advised return to work but only at light duty as opposed to full duty.  He specified in the medical record that the Veteran should avoid lifting objects with his left hand of more than 20 pounds.  However, the Veteran reported that since his employer would not provide "light duty", he had not returned to work since April 17, 2008.  The physician stated that it was reasonable to state that since his place of employment was not able to provide him with "light duty" employment from April 2008 to the present, that he should be considered unable to work during the convalescent time period from April 17, 2008 until today for medical reasons stemming from surgery of his left wrist fusion performed in July 2007. 

An October 2008 VA medical treatment record noted that the Veteran worked nights as a mail handler.  It was noted that he went back to work in October 2007.  A January 2009 VA medical treatment record noted that the Veteran worked nights as a mail handler and that he was back to work in October 2007 following a left wrist fusion.  It was noted that the United States Postal Service did not grant him Workers Compensation and he had to file for bankruptcy. 

An April 2009 social work note indicated that the Veteran was recovering from July to October 2007 and again from "Feb to July of 2008" due to pain and poor injury care.  It was noted that the social worker would forward the Employee Light Duty Request to the Veteran's primary care physician for review. 

A July 7, 2009 letter from the Veteran's primary care physician noted that the Veteran was unable to "fill" the tasks required of a mail handler due to left wrist pain, knee pain, and lower back pain. It was noted that the Veteran had a left wrist fusion in July 2007 and "CAVHS Orthopedics has not believed" since their first evaluation of the Veteran's wrist in April 2008, that he could lift more than 20 pounds with his left wrist.  The orthopedist did not expect any further improvement in the pain and function from the assessment of the Veteran in July 2008.

During his May 2010 hearing, the Veteran stated that he was initially given three months for convalescence, but complained in January 2008 that he was still having pain. He stated that he was told by the doctor that he should have more time for healing and was given a letter to take to his job to take off for another six months. He stated that he sent the documentation to VA.  He stated that he took off from work in February.  He also stated that from November to February, he worked but did not work full weeks.  He stated that he was given the letter in February 2008. The Veteran testified that he reported back to the doctor because he could no longer perform his job.  He reported that his job required two hands to be able to lift heavy objects up to 75 pounds.

A May 2013 letter from a union steward noted that the Veteran "had surgery in 2008" and returned to work requesting light duty and was denied.  It was noted that the Veteran filed grievances, which had long been disposed of.  The steward attached a copy of the grievance filed on the Veteran's behalf.  The attached letter of the grievance was undated.  However, the grievance noted that on November 9, 2007, the Veteran filed a grievance because he had been denied light duty.  It was noted that on May 28, 2009, the Veteran had a meeting regarding the case.

The Board finds that the evidence supports the temporary total disability evaluation based on the July 2007 left wrist surgery, should be extended from November 1, 2007 through April 16, 2008.  The evidence shows the Veteran continued to complain of left wrist pain following his initial three months of convalescence.  While he did return to work for a period of time, his employer would not allow "light duty."  Correspondence from the union steward confirms that the Veteran had filed grievances with his employer as he was denied requests for light duty work and could not adequately perform his duties.  The medical evidence of record shows that his left wrist pain and discomfort continued until he was granted further temporary total convalescence rating effective April 17, 2008 through July 31, 2008.  Therefore, the Board finds that the convalescent period should be extended to include the period from November 1, 2007 through April 16, 2008.       





	(CONTINUED ON NEXT PAGE)



ORDER

An extension from November 1, 2007 through April 16, 2008, for the temporary total rating based on post-surgical convalescence under 38 C.F.R. § 4.30  following left wrist surgery on July 17, 2007, is granted, subject to the laws and regulations governing the payment of monetary awards.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


